DETAILED ACTION
This Office Action is in response to the communication filed 01/06/2022.
Status of the claims: 
Claims 6 - 8 are cancelled.
Claims 1-5, 9-24 remain pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the submission, filed on 01/06/2022.  Since the continued examination under 37 CFR 1.114 is requested by the Applicant, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114 and the Applicant's submission filed on 01/06/2022 has been entered.

Response to Amendment
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed 01/06/2022. By this amendment, claims 1, 18, 20 and 24 have been amended.

Response to Claims Rejection under 35 USC §103
The Applicants’ Arguments/Remarks Made in an Amendment filed 01/06/2022, in response to the rejection of claims 1-4, 10, 15-17, and 20-24  under 35 U.S.C. 103 as being unpatentable over Xiaolin in view of Boyu & Gong; Claims 9, 13-14 rejection under 35 U.S.C. 103 as being unpatentable over Xiaolin in view of Boyu, Gong, & He; and  Claims 11-12 rejection under 35 U.S.C. 103 as being unpatentable over Xiaolin in view of Boyu, Gong, and Li have been fully considered and persuasive. Furthermore, it is noted that the pending claims have been amended. The amendment, specifically, to the independent claims 1, 18, 20 and 24 contain subject matter determined to comprise allowable. In view of the claims 


Allowable Subject Matter
Pending claims 1-5, 9-24 contain allowable subject matter. 
The following is the examiner's statement of reasons for allowance: 
In view of the Applicant’s amendment to the claims, specifically, to the independent claims 1, 18, 20 and 24 made for facilitating expeditious prosecution of the application and used to overcome the prior art cited in the rejection of previously presented claims under 35 USC §103, the claimed subject matter in currently pending claims 1-5, 9-24 is patentably distinguishable from the prior art; therefore is allowable. Furthermore, an updated search and/or additional consideration of said currently amended clams performed by the examiner concluded, prior art alone or in combination fail to disclose the invention as a whole more specifically the underlined portion, as recited in the independent claims 1, 18, 20 and 24 and further limited in their dependent claims.  

Regarding Claim 1 
(Currently amended) A downlink channel estimation method based on a sounding reference signal (SRS), comprising: transmitting to User Equipment (UE) a first signal including SRS configuration information; and receiving, by a base station, an SRS transmitted by the UE, wherein the SRS configuration information includes a Comb number information that is 4, the SRS is configured only in a part of physical resource blocks among all physical resource blocks in a bandwidth, wherein the part of physical resource blocks among all physical resource blocks in the bandwidth contains the SRS, the other physical resource blocks in the bandwidth do not contain the SRS, and a subcarrier frequency interval of the SRS in the bandwidth is determined according to the Comb number information, wherein the number of physical resource blocks carrying the SRS is an integer less than the total number of physical resource blocks in the bandwidth.

Regarding Claim 18 
(Currently amended) A downlink channel estimation apparatus based on a Sounding Reference Signal (SRS), comprising: a transmitter configured to transmit to User Equipment (UE) a first signal including SRS configuration information; and a receiver configured to receive the SRS transmitted by UE, wherein the SRS configuration information includes a Comb number information that is 4, the SRS is configured only in a part of physical resource blocks among all physical resource blocks in a bandwidth, wherein the part of physical resource blocks among all physical resource 5Application No. 15/621,649 Attorney Docket No. FJCN 7241 Response to Office Action dated October 14, 2021 blocks in the bandwidth contains the SRS, the other physical resource blocks in the bandwidth do not contain the SRS, and a subcarrier frequency interval of the SRS in the bandwidth is determined according to the Comb number information, wherein the number of physical resource blocks carrying the SRS is an integer less than the total number of physical resource blocks in the bandwidth.

Regarding Claim 20 
(Currently Amended) A communications system, comprising: a base station configured to transmit to User Equipment (UE) a first signal including SRS (Sounding Reference Signal) configuration information, and to receive an SRS transmitted by the UE; and the UE configured to receive from the base station the first signal, and to transmit the SRS to the base station, wherein the SRS is configured only in a part of physical resource blocks among all physical resource blocks in a bandwidth, wherein the part of physical resource blocks among all physical resource blocks in the bandwidth contains the SRS, the other physical resource blocks in the bandwidth do not contain the SRS, a subcarrier frequency interval of the SRS in the bandwidth is 4,6Application No. 15/621,649 Attorney Docket No. FJCN 7241Response to Office Action dated October 14, 2021and the subcarrier frequency interval of the SRS in the bandwidth is determined according to a comb number, wherein the number of physical resource blocks carrying the SRS is an integer less than the total number of physical resource block

Regarding Claim 24 
(Currently amended) A terminal comprising:7Application No. 15/621,649 Attorney Docket No. FJCN 7241 Response to Office Action dated October 14, 2021a receiver configured to receive from a base station a first signal including Sounding Reference Signal (SRS) configuration information; and, a transmitter configured to transmit to the base station a SRS according to the SRS configuration information, wherein the SRS configuration information includes a comb number information, the comb number information indicates a comb number of 4, the SRS is configured only in a part of physical resource blocks among all physical resource blocks in a bandwidth, wherein the part of physical resource blocks among all physical resource blocks in the bandwidth contains the SRS, the other physical resource blocks in the bandwidth do not contain the SRS, and a subcarrier frequency interval of the SRS in the bandwidth is determined according to the comb number, wherein the number of physical resource blocks carrying the SRS is an integer less than the total number of physical resource blocks.

Regarding Claims 2-5, 2-17, 19, 21-23  
Claims 2-5, 2-17, 19, 21-23 are dependent claims having claims 1, 18 and 20, respectively, as base claims and therefore incorporate their respective features. These claims are patentably distinguishable from the prior art at least by reason of their dependency. 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and considered pertinent to applicant's disclosure are CN102104404 to Xiaolin et al. (“Xiaolin”), WO2016/064901 to Boyu et al (“Boyu”), US2016/0043842 to Gong et al (“Gong”) and US20130078913 to Lee et al. (“Lee”)
	Regarding the subject matter of previously presented and rejected claims, Xiaolin discloses a downlink channel estimation method and apparatus based on a sounding reference signal (SRS) (e.g. Xiaolin, Abstract: an apparatus (e.g. Base Station) for performing channel estimation and acquiring downlink channel information according to the channel estimation result), comprising: a transmitter configured to transmit to User Equipment (UE) a first signal including SRS configuration information (e.g. Xiaolin, Abstract, Para [0013] and Step 207 of Para [0102]: the transmitter (e.g. base station) transmit to User Equipment (UE) signal including SRS configuration information); and receiving, by a base station, an SRS transmitted by the UE (e.g. Xiaolin, Abstract, Para [0013]: the transmitter (e.g. base station) receives probe pilot SRS transmitted from a plurality of Users to perform the channel estimation and obtains the downlink channel information according to the channel estimation result). Regarding the subject matter of previously presented and rejected claims, Gong teaches or suggests, wherein the SRS configuration information includes a Comb number information (e.g. Gong, Paras [0006], [0171] : SRS configuration including a Comb value (number)), a subcarrier frequency interval of the SRS in the bandwidth is determined according the Comb number information (e.g. Gong Paras [0114] – [0117]: the SRS subcarrier position (i.e. interval) in the bandwidth is determined according the Comb signaling information), and wherein the number of  Physical resource blocks carrying the SRS is an integer (e.g. Gong, Paras [0004], [0042]-[0045] [0184]: the number of  Physical resource blocks carrying the SRS is an integer). Regarding the subject matter of previously presented and rejected claims, Boyu teaches, wherein the SRS is configured in part of the Physical resource blocks among all Physical resource blocks in a bandwidth (e.g. Boyu, Fig. 5, Para [0023]: the SRSs are configured only in a part of Physical resource blocks, among all Physical resource blocks, in a bandwidth of the OFDM symbols). Regarding the subject matter of 
However, none of references teaches all the limitation and the detailed connection recited in currently amended independent claims 1, 18, 20, and 24 and further limited by their dependents. In addition, a further updated search and/or consideration of the clams amendment, performed by the examiner concluded that all of the rejections in the most recent Office action are overcome and prior art, alone or in combination, does not disclose the invention as a whole, more specifically, the underlined portion, as recited in the claims and as indicated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU TADESE/Primary Examiner, Art Unit 2632